Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.    Applicant's submission of arguments and amendments filed on 1/20/2021 have been entered. It is agreed that the support for the claim amendments can be found in paragraph ([0021]) of the specification. Upon further amendment by examiner’s amendment and upon approval by the applicants’ representative, the application has been considered in condition for allowance as discussed in detail below.

3.    According to the evaluation based on examiner’s amendment, the decision has been made to allow this application.
Claims 1-10 are pending in this application. 
Withdrawn claims 5-8 have been cancelled by examiner’s amendment.
Claim 3 has been further cancelled by examiner’s amendment. 
Claims 1, 10 have been amended by examiner's amendment (See below). 
Claims 1, 2, 4, 9, 10 have been allowed.

EXAMINER’S AMENDMENT
4. 	An examiner’s amendment to the record appears below.
Authorization for this examiner’s amendment was given in a telephone interview with Atty. Mr. Steve Jae Youn Kim, Reg. No. 69,215 on April 9, 2021.

In the Claims:
Claim 1. (Currently amended) A sweetener, comprising steviol glycoside having 
rebaudioside A including non-glycosylated rebaudioside A and glycosylated rebaudioside A,
wherein the sweetener satisfies Relation (1) below:
15≥ (RAG1+RAG2)/RA≥3.87      (1)
wherein RA represents a proportion of the non-glycosylated rebaudioside A in total wt % of the rebaudioside A, RAG1 represents a proportion of the rebaudioside A having one glycosyl group attached thereto, and RAG2 represents a proportion of the rebaudioside A having two glycosyl groups attached thereto; and
a proportion of the total rebaudioside A in the total steviol glycoside is 80 wt  % or more [[.]] ,
wherein the sweetener satisfies Relation (3) below:
32.8≥RAG1/RAG2≥7.2 (3).
Claim 3 (Cancelled)
Claim 5 (Cancelled)
Claim 6 (Cancelled)
Claim 7 (Cancelled)
Claim 8 (Cancelled)
Claim 10 (Currently amended) A sweetener, comprising the sweetener of claim 1, in combination with starch, dextrin, and additional sugar [[,]] .

Reasons for Allowance
5.	Claims 1, 2, 4, 9, 10 have been allowed.
The following is an examiner’s statement of reasons for allowance:
Further amendment of independent claim 1 by examiner’s amendment overcomes the rejections of record and the application has been considered in condition for allowance.
The reasons are as follows:
(a) As disclosed by prior arts of record,
(i) Markosyn et al. discloses that rebaudioside A has the most favorable sensory attributes having Reb A is 150-320 times sweeter than sucrose ([0011]).
(ii) Markosyn et al. also discloses that transglycosylation eliminates undesirable properties of steviol glycosides ([0014]). 
(iii) Markosyn et al. also discloses that an increase in number of glucosyl residue improves taste quality but reduce sweetness ([0017]).
However,  Markosyn et al. does not disclose the presence of 80% or more rebaudioside A in total steviol glycosides present in the sweetener composition which satisfies Relation (1) as claimed in independent claim 1 and also the specific RAG1/RAG2 range ratio as claimed in Relation (3) which provides higher amount of one glycosyl group containing  Reb A compared to less amount of two glycosyl group containing Reb A, however, having a specific claimed range ratio of mono and di glycosylation of Reb A to satisfy Relation (3) of independent claim 1 which provides a balanced good taste or without any aftertaste usually associated with more sweetness containing 80% or more Reb A by weight containing sweetener composition which is claimed in the claimed invention.  

  (c) Upon further search, examiner concluded that no prior art alone, or combinations of prior art meet the claimed invention of independent claim 1 with proper teaching suggestive motivation (TSM)  disclose the relations (1), (3) of 80% or more rebaudioside A in total steviol glycosides present in the sweetener composition amended independent claim 1. In general, no prior art alone, or in combination, disclose relations (1)-(3) of the presently claimed invention.
Therefore, the claimed sweetener composition is considered as specific and unique. Therefore, the application has been considered in condition for allowance.

Correspondence
6. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792